Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 10-12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over 6265101 by Tucholski in view of US 2018083109 by Miura et al (hereinafter Miura).  

Regarding Claim 1, Tucholski discloses an electrochemical cell comprising a conductive container having an open top and a closed bottom connected by sidewalls (12 Fig. 1 teaching the claimed “an electrically conductive container having a closed bottom end, an open top end, and side walls extending between the closed bottom end and the open top end wherein the electrically conductive container defines a conductive external surface”).  Electrochemically active materials are held within the container including an anode (20 Fig. 1), a cathode (15 Fig. 1) and separator (17 Fig. 1) teaching the claimed “electrochemically active materials disposed in said container, said electrochemically active materials comprising a cathode and an anode”. The cathode is in electrical contact with the container (Fig. 1 teaching the claimed “wherein the cathode is in electrical contact with the container”). A negative cover is formed over the open top of the container (45 Fig. 1 teaching the claimed “a negative cover disposed in the open top end of said container for closing the open top end of said container, wherein the negative cover is in electrical contact with the anode”). A printed label is formed directly on the outer surface of the can (Col 7 L 18-29) wherein the label is printed via lithography, necessarily including a material which would be considered an ink (Col 9 L 12 – 23 teaching the claimed “wherein the conductive external surface of the container has a printed indicia directly thereon, said printed indicia comprising an ink”). The application of the printed label via lithography directly on the can allows for 

Tucholski does not disclose the claimed insulating ring. 

However, Miura discloses forming an insulating member formed as a coating (30 Fig. 1 [0047] teaching the claimed “an insulating coating applied to an exterior surface of at least one of the electrically conductive container or the negative cover”) about an open end terminal of a battery cell disposed on crimped sidewalls within an annular groove about the battery cell so as to protect the end upon which it is coated ([0047]). 

Therefore, a skilled artisan would be motivated to include Miura’s insulating coating about the open end terminal of Tucholski’s conventional battery cell so as to protect the open end terminal. 

In combination, the negative cover is electrically insulated from the container via the insulating ring (Miura Fig. 1 teaching the claimed “and the negative cover is electrically insulated from the container”). The insulating coating would be disposed within the grooved portion of the battery can over the crimped edge of the can to surround the open end terminal of the battery (Tucholski Fig. 1, Miura Fig. 1 the teaching the claimed “such that the insulating coating covers a portion of the container surrounding the negative cover such that a planar member cannot directly and simultaneously contact the container and the negative cover”). 


 
Regarding Claim 4, modified Tucholski fails to expressly disclose the material of the insulating coating, however, Miura discloses a list of well-known insulating materials suitable for use within a battery device including thermoplastics (Miura [0069]) and as such, a skilled artisan would readily appreciate a conventional, known insulator may be used to form the insulating coating within modified Tuchoski, rendering obvious the claimed “wherein the insulating coating comprises at least one composition selected from: a thermoplastic, a thermoset material, an epoxy, a varnish, a UV-cured sealant, a urethane, a polyurethane, or a rubber”. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07). 


Regarding Claim 5, modified Tucholski discloses the insulating coating is an annual seal which insulates the negative cover from the container of the battery and extends about the open end of the container covering a portion of the crimped portion of the container (Tucholski Fig. 1, Miura Fig. 1 teaching the claimed “wherein the insulating coating is defined by a portion of an annular seal configured to electrically insulate the negative cover from the container wherein the portion of the annular seal extends around the open top of said container to cover at least a portion of the external surface of the container”). 

Regarding Claim 10, modified Tucholski discloses the bottom end of the container includes a protruding nub which defines a positive terminal of the cell (11 Fig.1 teaching the claimed “wherein the 

Regarding Claim 11, modified Tucholski discloses the cell comprises a positive terminal defining a protruding nub from the bottom end of the container (18 Fig. 1 teaching the claimed “further comprising a positive terminal secured relative to the closed bottom end of the container, the positive terminal defining a protruding nub integrally formed with the positive terminal”).  
 
Regarding Claim 12, modified Tucholski discloses the positive terminal is welded onto the container (Col 1 L 21 teaching the claimed “wherein the positive terminal is welded onto the closed bottom end of the container”).  

Regarding Claim 22, modified Tucholski discloses the outer diameter of the insulating coating would be less than the outer diameter of the container (Tucholski Fig. 1, Miura Fig. 1 teaching the claimed “wherein the insulating ring has an outer diameter less than a diameter of the electrically conductive container”). 

Regarding Claim 23, the limitations set forth in Claim 23 are product-by-process limitations which would not provide additional structural implications to the claimed “insulating coating”. Although product-by-process limitations are defined by their process, the resulting structure is of patentable consequence as the instant claims are directed to a product. Modified Tucholski discloses the structural requirements of the claim, including a coating which is coated onto the container (Miura [0047]) and as such, renders obvious the product-by-process limitations of Claim 23. See MPEP 2113. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tucholski in view of Miura as applied to claim 1 above, and further in view of US 20170207465 by Nishimura et al (hereinafter Nishimura).  

Regarding Claim 6, Tucholski discloses the limitations of Claim 1 but fails to disclose the type of ink as set forth in Claim 6. 

However, Nishimura discloses using an inkjet printing method to print a label directly on the exterior of a battery case wherein the ink contains a solvent ([0014] teaching the claimed “wherein the ink is selected from: a solvent-based ink, an aqueous-based ink, a UV-cure ink, an eco-solvent based ink, or a latex based ink”).  
 
Therefore, a skilled artisan would appreciate any known method of ink printing, including inkjet printing of solvent-based ink would be obvious to use in Tucholski’s battery cell, as taught by Nishimura, as the claimed subject matter simply uses known techniques to improve similar devices in the same way.  See MPEP 2141 (III) Rationale C, KSR v. Teleflex (Supreme Court 2007). 

Claim 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tucholski in view of Miura as applied to claim 1 above, and further in view of US 20120135301 by Akita et al (hereinafter Akita).   

Regarding Claim 7, Tucholski discloses the limitations of Claim 1 but fails to disclose a top coat over the printed label. 



Therefore, a skilled artisan would be motivated to apply a coating layer over the printed label of Tucholski, as taught by Akita, in order to produce a smooth surface and prevent molding defects. 
 
Regarding Claim 8, modified Tucholski or Janmey discloses the coating layer may include urethane or varnish (Akita [0044] teaching the claimed “wherein the final coating layer comprises a clear composition selected from: a varnish, an epoxy, a urethane, or a polyurethane”).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tucholski in view of Miura as applied to claim 1 above, and further in view of US 6251536 by Jamney et al (hereinafter Jamney).   

Regarding Claim 13, modified Tucholski discloses the limitations of Claim 1 but is silent as to the material of the container, only citing the container should be a conductive material. 

However, Jamney discloses conventional battery cans are formed of steel (Col 2 Line 43-44 teaching the claimed “wherein the container comprises steel”). 

Therefore, a skilled artisan would appreciate any known material for forming a battery container may be used to form the battery container disclosed by modified Tucholski, as taught by Jamney, as the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721